Title: From Thomas Jefferson to Joel Yancey, 2 January 1822
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
Jan. 2. 22.
I recieved duly your favor of Dec. 22. and felt sincere satisfaction at the assurances it expressed of your continued friendship. of this indeed I never entertained a doubt, nor that this was the governing principle of your endeavors to promote my interests. these I saw plainly were faithful & zealous always and gave me therefore unbounded confidence in your care of my affairs. these were sometimes baffled by droughts the ravages of insects and other accidents not within human controul which have placed me under embarrasments for a while, and the extraordinary failure of the wheat crop here as well as there the last year make them greater at present than usual not being able from this circumstance to furnish you the sum you need for the purchase of a house servant I shall very willingly let you have Lucy at a fair valuation by neighbors, if she is willing to be sold, as I have little doubt she would be. she would certainly prefer the situation of a house servant under mrs Yancey & yourself and so near her friends to working in the ground under an overseer. if she consents therefore you can take her immediately, and the price may be settled at my next visit. indeed I should be very glad to pay the whole sum I owe you by a sale of as many acres of land adjoining you as would amount to that and by a line parallel with our present line. but perhaps we may not have the same idea of present values. as nearly as I can judge by prices here & wherever else I have heard of, lands negroes and other property seems to settle down at about one third less  than what they were 3. or 4. years ago, and as the merchants recover from their embarrasments the price of produce is steadily on the advance and will establish stably the price of property. this is within my convenience and power at present, but may not be so after the present year. otherwise I should have to rest on your indulgence until better crops and better prices come to my relief. my anxieties in the mean time are great & painful.The proceeds of the 360. bushels of wheat you will be so good as to have paid to mr Robertson, and I shall endeavor to have the balance of his order paid otherwise.Accept the assurance of my constant and sincere friendship and respect.Th: Jefferson